Citation Nr: 1549416	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease (IHD)/coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously before the Board in January 2015 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in September 2015, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has IHD/CAD due to exposure to herbicides in service.  Specifically, he contends that he served on the USS HOEL, which anchored in the mouth of the Red River and Da Nang Harbor, and near NHA Trang in the South East River Channel, which he alleges are the brown waters of Vietnam.  The Veteran does not contend that he stepped off the USS HOEL onto the shore of the Republic of Vietnam.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease (including ischemic heart disease), such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Application of this presumption has been extended to Veterans who served in locations other than Vietnam where herbicides were used.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  In regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 May 8, 2001).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In April 2015, the Court held that the VA is now required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to whether the Da Nang Harbor is located within the territorial boundaries of Vietnam.  See Gray v. McDonald, 27 Vet App. 313 (2015).  Accordingly, the Court granted the Joint Motion to reconcile any determination made by VBA regarding the status of Da Nang Harbor with the facts of this case.

Further, the Court granted the Joint Motion so that further development could be taken regarding the Veteran's claim that the USS Hoel anchored near Nha Trang in the South East River Channel.  USS Hoel deck logs reflect that the ship anchored in Nha Trang Harbor/ Nha Trang Bay.  The Veteran also reported that the USS Hoel pursued enemy ships into the Red River.  The Veteran submitted an online "[USS Hoel] (DDG-13) Ship's History" that contains a notation that on February 7, 1967 "Support of the Haiphong air strikes on that day required a side trip to the mouth of the Red River."  Another notation contains a report that in February 1968 the USS Hoel went to the Red River to knock out radar installations.

The Joint Motion noted that in light of the fact that evidence in the record suggests that the USS Hoel may have entered the Red River in February 1967 and February 1968, the Board should ensure that deck logs from these periods be included in the record.  Previously, incomplete deck logs from April 1967 were associated with the claims file.  The Veteran's Enlistment Performance Record shows that the Veteran was attached to the USS Hoel from June 1966 to January 1969.  Deck logs for all periods in which the USS Hoel where in the vicinity of Vietnam during that period should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), the National Archives and Records Administration (NARA), or other appropriate agency, and request it conduct a search to obtain the deck log of the USS Hoel from June 1966 to January 1969.  A negative reply should be requested if such search does not provide any result.

2.  Thereafter, action should be taken to reconcile any determination made by VBA regarding the status of Da Nang Harbor, Haiphong Harbor, Nha Trang Harbor/ Nha Trang Bay, and the Red River with the facts of this case.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




